Citation Nr: 9936078	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-16 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an original evaluation in excess of the 
noncompensable level for residuals of a shrapnel wound to the 
right buttock.

2.  Entitlement to an original evaluation in excess of the 
noncompensable level for residuals of a shrapnel wound to the 
right forearm.

3.  Entitlement to an original evaluation in excess of the 
noncompensable level for residuals of a shrapnel wound to the 
right calf.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1989 to December 
1993.

This appeal arises from a March 1995, rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
regional office (RO), in which the RO granted service 
connection for the disabilities listed on the front page of 
this decision, each evaluated as noncompensable.  The grants 
of service connection and the noncompensable evaluations were 
effective the day after separation from service, December 26, 
1993

This matter was previously before the Board of Veterans' 
Appeals (Board) in November 1998 at which time it was 
remanded to the RO for further development.  The case has 
been returned to the Board for appellate review. 

The provisions of 38 C.F.R. § 3.324 (1999), provide as 
follows:

Whenever a veteran is suffering from two 
or more separate permanent service-
connected disabilities of such character 
as clearly to interfere with normal 
employability, even though none of the 
disabilities may be of compensable degree 
under the 1945 Schedule for Rating 
Disabilities the rating agency is 
authorized to apply a 10-percent rating, 
but not in combination with any other 
rating. 

The Board's policy is to consider the provisions of 38 C.F.R. 
§ 3.324 in all claims for increase where those provisions are 
potentially applicable.  Chairman's Memorandum 01-91-27 
(1991); See also Ferraro v. Derwinski, 1 Vet. App. 326 
(1991), Akles v. Derwinski, 1 Vet. App. 118 (1991).  More 
recent decisions of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
and the United States Court of Appeals for the Federal 
Circuit, have made clear that since the RO has not considered 
the issue of entitlement to a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324 and there is no notice of 
disagreement as to that issue, the Board does not have 
jurisdiction to consider the provisions of that regulation.  
Shockley v. West, 11 Vet. App. 208 (1998) (the Board does not 
have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement)  see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998).


FINDINGS OF FACT

1.  Shrapnel wound residuals of the right buttock region are 
manifested by no more than slight disability and asymptomatic 
scarring since the effective date of the grant of service 
connection.

2.  Shrapnel wound residuals of the right lower extremity are 
manifested by no more than slight disability and asymptomatic 
scarring since the effective date of the grant of service 
connection.

3.  Shrapnel wound residuals of the right upper extremity are 
manifested by no more than slight disability and asymptomatic 
scarring since the effective date of the grant of service 
connection.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a right buttock shrapnel wound have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5317 (1996); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 5317, 7805 
(1999).

2.  The criteria for a compensable evaluation for residuals 
of a shrapnel wound involving the right lower extremity have 
not been met at any time since the effective date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.56, 4.73, Code 5311 (1996); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.56, 4.73, Codes 5311, 7805 (1999).

3.  The criteria for a compensable evaluation for residuals 
of a shrapnel wound involving the right upper extremity have 
not been met at any time since the effective date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.56, 4.73, Codes 5308, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's schedule for rating disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
Slight disability of muscles is typified by a simple wound of 
muscle without debridement or infection.  The history and 
complaints refer to service department record of superficial 
wound with brief treatment and return to duty, healing with 
good functional results, and no cardinal signs or symptoms of 
muscle disability.  Objective findings should include minimal 
scar; no evidence of fascial defect, atrophy or impaired 
tonus; and no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (1999).

A moderate disability of the muscles is signified by a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  The service 
department record or other evidence of inservice treatment 
for wound should show record of consistent complaint of one 
or more of the cardinal signs and symptoms of muscle 
disability, particularly lower threshold fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings will include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (1999).

Under the regulations in effect prior to June 1997, slight 
disability of the muscles may result from simple wound of 
muscle without debridement, infection or effects of 
laceration.  The history of the disability should be 
considered, including service department records of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals should also be considered.  Objective findings 
include minimum scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(a).

A moderate disability of the muscles resulted from through-
and-through or deep penetrating wounds of relatively short 
track from a single bullet, small shell or shrapnel fragment.  
The absence of the explosive effect of high velocity missile 
or the residuals of debridement with prolonged infection was 
also considered moderate.  The history of the disability was 
considered, including service department records or other 
sufficient evidence of hospitalization in service or 
treatment of the wound.  Records in the file of consistent 
complaints from the first examination forward of one or more 
of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue pain after moderate use, and an impact on 
the particular functions controlled by the injured muscles 
were to be noted.  Objective evidence of a moderate 
disability included entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance, or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).

Muscle Group 5307 consists of the muscles arising from the 
internal condyle of the humerus.  Its function involves 
flexion of the wrist and fingers.  A noncompensable 
evaluation is warranted for slight injury to Muscle Group VII 
of either extremity.  A 10 percent evaluation requires 
moderate impairment of either extremity.  A 10 percent rating 
is assigned for moderate damage to the dominant extremity, 
while the maximum rating of 40 percent is assigned for severe 
muscle damage to the dominant extremity.  

Muscle Group VIII consists of the muscles arising mainly from 
the external condyle of the humerus, the extensors of the 
carpus, fingers, and thumb; supinator.  Its function involves 
extension of the wrist, fingers, and thumb and abduction of 
the thumb.  For the dominant extremity, a zero percent 
evaluation is assigned for slight muscle damage, while a 10 
percent rating is provided when there is moderate muscle 
damage.  A 20 percent rating is for assignment when there is 
moderately severe muscle damage, while the maximum rating of 
30 percent is assigned for severe muscle damage.  

Muscle Group XI consists of the posterior and lateral crural 
muscles.  Its function involves propulsion, plantar flexion 
of the foot, stabilization of arch, flexion of the toes, and 
flexion of the knees.  A noncompensable evaluation is 
warranted for slight injury to Muscle Group XI.  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
is assigned for moderately severe injury.  A 30 percent 
evaluation requires severe muscle damage.  38 C.F.R. § 4.73, 
Code 5311.  

Muscle Group XVII involves the pelvic girdle group, including 
the gluteus maximus, the gluteus medius muscle, and the 
gluteus minimus muscle.  The function of this group is 
extension of the hip, abduction of the thigh, elevation of 
the opposite side of pelvis, tension of the fascia lata, and 
iliotibial band, acting with Muscle Group XIV in postural 
support of the body, steadying the pelvis upon the head of 
the femur and the condyles of the femur on the tibia.  A 
noncompensable evaluation is assigned for slight muscle 
damage, while a 20 percent evaluation is assigned for 
moderate damage. A 40 percent rating is warranted for 
moderately severe damage, and a 50 percent rating is assigned 
for severe muscle damage.

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent rating is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In an instance where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned where the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

The rating schedule envisions that disabilities are rated on 
the basis of functional impairment.  Weakness is considered 
as important as limitation of motion and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. § 4.59.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
a disability may be evaluated apart from the rating schedule 
and granted an increased rating on the basis of impairment 
envisioned under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  

Factual Background

During service the veteran was injured during field exercises 
in July 1991, when an M-16 rifle was fired and ricocheted off 
a rock.  He reportedly received fragment injuries to the 
right forearm, the right buttocks, and the right lower 
extremity.  X-ray studies in August 1991 showed multiple 
small fragments of the thigh and buttock in the soft tissue.  
An assessment was given of resolving tenderness, after 
extensive soft tissue trauma.  Excision of the fragments was 
to be considered should localized tenderness persist in 3 to 
6 months.  No further trouble was indicate during the 
remainder of service, including the report of medical history 
in conjunction with separation examination in November 1993, 
at which time the veteran stated he was in good health.  
Notation was made that, following the debridement of the 
shrapnel wound residuals, the veteran still had loose bodies 
present.  However, he reported having had no problems since 
the injury.  Clinical evaluation at the time of separation 
examination was normal.

A general medical examination was accorded the veteran by VA 
in January 1995.  Unfortunately, the medical records were not 
available for review.  The veteran indicated that while in 
service he had been shot in the right buttock and posterior 
thigh from the ricocheted of an accidental discharge from M-
16 rifle.  He reported that about one year prior to the 
current examination, the right buttock and posterior thigh 
had gradually tightened up on him, rendering him unable to 
jog or run over the past six months.  He walked with a limp 
on the right leg and had sharp shooting pains in the right 
buttock region, with occasional radiation to the sacral 
region.  

He was apparently seen in the emergency room of the Long 
Beach Medical Center on July 15, 1994, when X-ray studies of 
the hips were taken.  Tylenol and Codeine were prescribed for 
his right hip and buttock pain.  The study reportedly showed 
areas of increased bony density of the right femoral hip, 
compatible with bone islands, and multiple small shrapnel 
fragments of the right buttock region.

An X-ray study of the right hip and buttock done in December 
1994 reportedly showed areas of increased bone density 
involving the femoral head, compatible with bone islands with 
multiple small shrapnel particles, but no other definitive 
abnormalities demonstrated.  The pertinent examination 
assessment was "GW Rt buttock."

The veteran failed to report for an orthopedic examination in 
February 1995.  

In a rating decision dated in March 1995, service connection 
was granted for "status post shell fragment wound of right 
buttock, lower extremity and right forearm with retained 
foreign bodies," and a noncompensable evaluation was 
assigned, effective December 26, 1993.

Pursuant to the Board's remand in November 1998, the veteran 
was informed in a communication dated in December 1998 that 
he was to complete and return an enclosed form for 
authorization of release of information from Dr. Meciog.  A 
review of the record shows that he did not sign a form 
authorizing release of information.

The veteran was accorded an examination for rating purposes 
for VA in June 1999.  He stated that after his discharge from 
service in December 1993, he began to experience right hip 
pain in early 1994.  He indicated he went to VA and was 
apparently given Tylenol.  No X-ray studies were taken.  He 
then went to his own physician and, apparently, X-ray studies 
showed swelling of the joint and a questionable diagnosis of 
arthritis.  He stated that he was then sent to an orthopedic 
surgeon, who treated him with nonsteroidal anti-inflammatory 
agents.  He claimed that apparently he was given a diagnosis 
of degenerative joint disease.  He stated that there was 
marked improvement with the administration of anti-
inflammatory agents.

Currently, he described right hip pain as "not bothersome."  
He indicated that he had only occasional pain, which occurred 
on prolonged sitting or exercising.  When this would happen, 
he felt as though he had decreased strength and would only 
experience "a few sharp pains" in his hip area.  He denied 
any pain whatsoever with regard to the right forearm or right 
calf.  When experiencing the pain, he described it as sharp, 
and worse on bending and lifting.  He reported having had 
chiropractic treatment in the past, but none recently.  He 
denied any other treatment.

It was noted he was currently working as an assistant 
administrator in a prison.  He denied any loss of time from 
work as a result of the above-noted incident.  No medical 
records were available for review.

It was noted that he was right handed.  The right upper arm 
measured 31 centimeters while the left was 30 centimeters.  
The right lower arm measured 27 centimeters, while the left 
was 26 centimeters.  The right thigh measured 41 centimeters, 
while the left was 46 centimeters.  Each calf measured 
37 centimeters.  As for grip strength using Jamar 
dynamometer, each extremity measured 140 pounds.

Station and gait testing reflected normal heel and toe 
walking.

As for the upper extremities, the right forearm showed no 
evidence of deformity.  There was a small punctate scar in 
the proximal ulnar aspect of the forearm, and this was 
described as barely visible.  There was no tenderness in the 
area.  The bilateral hands showed full strength and 
sensation.  There was no muscle herniation.  Ranges of motion 
of the upper extremity joints were not affected by pain, 
weakness, lack of endurance, fatigue, or incoordination.

Range of motion testing reflected entirely normal extension, 
flexion, pronation, and supination in each elbow.  The 
testing was also entirely normal for dorsiflexion, palmar 
flexion, radial deviation, and ulnar deviation of each wrist.

As for motor strength testing each elbow showed normal 
extension and flexion. 

On examination of the lumbar spine, it was indicated there 
were several small punctate scars in the right buttock area.  
These were all nontender and well healed.  There was no 
evidence of deformity of disfigurement.  Further, there was 
no evidence of instability or pain on range of motion.  
Additionally, there was no muscle herniation.  The range of 
motion was not affected by pain, weakness, lack of endurance, 
fatigue, or incoordination. 

Motion testing for flexion, extension, right and left 
bending, and right and left rotation, was normal for all 
joints.  

Straight leg raising was negative, both sitting and supine, 
bilaterally.

On examination of the lower extremities, the right calf 
showed two small punctate scars on the midlateral calf.  
These were each nontender and well healed.  There was no 
evidence of deformity and there was no muscle herniation.  
Range of motion of the lower extremity joints was not limited 
by pain, weakness, lack of endurance, fatigue, or 
incoordination.  Motion testing of the hips, the knees, and 
ankles was entirely normal.  Motor strength testing with all 
the muscles of the lower extremities was grossly normal.  
Patellar and Achilles reflexes were two plus, bilaterally.  
No clonus was noted.  The toes were downgoing.

X-ray studies of the right forearm showed a small punctate 
bit of metallic density substance.  The shrapnel measured 1 
millimeter by 2 millimeters and was at the anterior volar 
aspect of the arm.  It was about 7 millimeters to 10 
millimeters deep to the skin.  There was no evidence of 
abnormality of the elbow or what could be seen of the wrist.  
Further, there was no evidence of abnormality of the radius 
or the ulna.

The right tibia/fibula views showed what appeared to be very 
small punctate fragments in the superficial skin of the left 
calf.  One was just lateral to the lateral tibial plateau and 
one was near the midlateral calf.  There was no evidence of 
deformity of the bone.  Also, there was no evidence of knee 
abnormality.  Further, there was no evidence of an ankle 
abnormality, from what could be seen of the ankle.

Studies of the right hip showed no evidence of abnormality of 
the hip joint itself.  There were several fragments in the 
inferomedial gluteal and proximal hamstring areas.  None of 
these fragments appeared to be in the hip joint.  There 
appeared to be 20 to 25 fragments, with the largest measuring 
8 millimeters by 2 millimeters.  

The diagnoses were:  Minimal shrapnel wound, right buttock 
with retained foreign bodies; minimal shrapnel wound, right 
forearm with retained foreign body; minimal shrapnel wound, 
right calf, with retained foreign bodies.

The orthopedic surgeon stated that he did not see any 
functional significance of the various injuries.  He remarked 
there was no joint involvement and the veteran's muscle 
strength was normal, as was sensory function.  He saw no 
basis as to why the veteran should be having any ongoing 
pain, dysfunction, disfigurement, or impairment as a result 
of what the examiner described as "minimal superficial" soft 
tissue fragment injuries.  

Analysis

The appellant's claims are well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of the noncompensable level during any period since service 
connection was established.

The Board is of the opinion that a compensable evaluation is 
not warranted for any of the wound residuals in question.  At 
the time of the injury in service, the veteran responded to 
treatment and was described as having a full range of motion 
with no indication of functional impairment resulting from 
the wounds.  At the time of separation examination, a history 
of the injury was noted, but no defect or diagnosis was 
indicated.  When the veteran was examined by VA in January 
1995, he described some point tenderness.  However, there 
were no obvious scars on the buttocks or the thigh.  X-ray 
studies showed areas of increased bone density and multiple 
small shrapnel particles, but no other definitive abnormality 
of the right buttock region.

For whatever reason, the veteran failed to report for an 
orthopedic examination.  When he finally appeared for an 
orthopedic examination in June 1999, while he expressed 
complaints of pain involving the right hip and X-ray studies 
showed the presence of small metallic fragments in the right 
forearm, the superficial skin of the little calf, and in the 
gluteal and proximal hamstring areas, the orthopedic surgeon 
stated there was no functional significance whatsoever 
attributable to the fragments.  Indeed, he stated he could 
see no basis as to why the veteran should be having any type 
of pain, dysfunction, disfigurement, or impairment as a 
result of what he described as minimal and superficial soft 
tissue fragment injuries.  The detailed examination showed no 
evidence of motion restriction involving either the right 
upper extremity of the right lower extremity.  Further, the 
testing showed no indication of atrophy or a neurologic 
impairment and no indication of weakness, fatigue, or 
incoordination.

In view of the foregoing, the veteran would not meet the 
criteria for a compensable evaluation under either the old or 
the new regulations for evaluating muscle injuries contained 
in 38 C.F.R. § 4.56.  The post service examinations have 
essentially shown no evidence of the presence of the cardinal 
symptoms of muscle injury or painful residuals.  Inasmuch as 
there is no evidence that the veteran has more than a slight 
muscle injury involving either the right buttock region, the 
right lower extremity, or the right upper extremity, a 
compensable evaluation is not warranted under any applicable 
diagnostic code.  Diagnostic Codes 5308, 5311, and 5317, each 
provide for noncompensable evaluations for slight muscle 
injuries.

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.10, 4.45, and 4.59.  However, as noted above, 
there is no clinical objective pathology or functional loss 
due to pain, limitation of motion, weakness or the like, 
which would permit the assignment of a compensable evaluation 
under these criteria.  The veteran works on a full-time basis 
and there is no indication that the injury has had any 
appreciable impact on his daily life.  Additionally, the 
examinations have given no indication of a tender, painful, 
or poorly nourished scar, or of scarring resulting in 
functional limitation, so as to warrant a compensable 
evaluation under Diagnostic Codes 7803, 7804, or 7805 
pertaining to the rating of scarring.  


ORDER

An original evaluation in excess of the noncompensable level 
for residuals of a shrapnel wound to the right buttock with 
retained foreign bodies is denied.

An original evaluation in excess of the noncompensable level 
for residuals of a shrapnel wound to the right forearm with 
retained foreign bodies is denied.

An original evaluation in excess of the noncompensable level 
for residuals of a shrapnel wound to the right calf with 
retained foreign bodies is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

